Case 4:98-cr-40004-JPG Document 160 Filed 05/27/20 Page 1 of 1 Page ID #243




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

           v.                                              Case No. 98-cr-40004-JPG

 CHARLES BRUCE THOMAS,

                Defendant.

                               MEMORANDUM AND ORDER

       In light of the Court’s judgment in Thomas v. United States, Case No. 16-cv-744-JPG,

vacating the judgment in this case (Doc. 92), the Court:

   •   ORDERS that pursuant to 18 U.S.C. § 3143(a), upon execution of a writ of habeas
       corpus ad prosequendum or completion of Thomas’s state sentence of imprisonment,
       the defendant shall be COMMITTED to the custody of the United States Marshal for
       confinement in a corrections facility pending resentencing;

   •   DIRECTS that new counsel be appointed to represent Thomas in his resentencing
       pursuant to 18 U.S.C. § 3006A; and

   •   DIRECTS the Probation Office to revise Thomas’s presentence investigation report to
       reflect (1) Thomas’s sentencing guidelines calculation in light of Johnson v. United
       States, 135 S. Ct. 2551 (2015), Cross v. United States, 892 F.3d 288 (7th Cir. 2018), and
       retroactive amendments to the sentencing guidelines since Thomas’s original sentencing,
       (2) Thomas’s post-conviction conduct, (3) updated recommended conditions of
       supervised release in light of recent caselaw regarding the imposition of conditions
       supervised release, and (4) any other factor the Probation Office deems relevant to the
       resentencing proceeding.

The Court will schedule Thomas’s resentencing hearing by separate order after new counsel

appears.

IT IS SO ORDERED.
DATED: May 27, 2020.

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
